  Case 4:21-cv-00595-O Document 49 Filed 06/29/21                  Page 1 of 3 PageID 1305



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

                                                     )
                                                     )
 SID MILLER, et al.,                                 )
                                                     )
                        Plaintiffs,                  )
                                                     )
 v.                                                  )   Civil Action No. 4:21-cv-595-O
                                                     )
 TOM VILSACK, in his official capacity as            )
 SECRETARY OF AGRICULTURE,                           )
                                                     )
                        Defendant.                   )
                                                     )
                                                     )



                     DEFENDANT’S PARTIAL MOTION TO DISMISS
       Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), Defendants hereby

move this Court to dismiss in part Plaintiffs’ Amended Complaint. In accordance with Local Rules

7.1 and 7.2, this motion is accompanied by a brief that sets forth the contentions of law, arguments

and authorities on which Defendants rely in support of this motion. A proposed order also

accompanies this motion.




                                                 1
  Case 4:21-cv-00595-O Document 49 Filed 06/29/21     Page 2 of 3 PageID 1306



Dated: June 29, 2021                  Respectfully submitted,

                                      BRIAN M. BOYNTON
                                      Acting Assistant Attorney General

                                      LESLEY FARBY
                                      Assistant Branch Director
                                      Civil Division, Federal Programs Branch

                                      /s/ Michael F. Knapp
                                      EMILY SUE NEWTON (VA Bar No. 80745)
                                      Senior Trial Counsel
                                      KYLA M. SNOW (Ohio Bar No. 96662)
                                      MICHAEL F. KNAPP (Cal. Bar. No. 314104)
                                      Trial Attorneys
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      1100 L Street, NW
                                      Washington, D.C. 20005
                                      Tel: (202) 514-2071 / Fax: (202) 616-8460
                                      michael.f.knapp@usdoj.gov

                                      Counsel for Defendant




                                     2
  Case 4:21-cv-00595-O Document 49 Filed 06/29/21                 Page 3 of 3 PageID 1307



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2021, a copy of the foregoing was filed electronically via

the Court’s ECF system, which effects service upon counsel of record.


                                                     /s/ Michael F. Knapp
                                                     MICHAEL F. KNAPP (Cal. Bar No. 314104)
                                                     Trial Attorney, U.S. Department of Justice
